Exhibit 99.5 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) ANNUAL INFORMATION FORM FOR THE NINE MONTHS ENDED DECEMBER 31, 2012 DATED AS OF MARCH 28, 2013 700 – 1 VANCOUVER, BRITISH COLUMBIA V6E 3T5 TABLE OF CONTENTS PRELIMINARY NOTES 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 DOCUMENTS INCORPORATED BY REFERENCE 4 CORPORATE STRUCTURE 5 GENERAL DEVELOPMENT OF THE BUSINESS 6 BUSINESS DESCRIPTION 11 MINERAL PROJECTS 25 DIVIDENDS 56 DESCRIPTION OF CAPITAL STRUCTURE 56 MARKET FOR SECURITIES 57 ESCROWED SECURITIES 58 DIRECTORS AND EXECUTIVE OFFICERS 58 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 61 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 61 TRANSFER AGENT AND REGISTRAR 62 MATERIAL CONTRACTS 62 INTERESTS OF EXPERTS 62 CONTROLS AND PROCEDURES 63 AUDIT COMMITTEE, CODE OF ETHICS, ACCOUNTANT FEES AND EXEMPTIONS 64 ADDITIONAL INFORMATION 67 - 2 - PRELIMINARY NOTES In this Annual Information Form (the “AIF”), (i) references to “we”, “us”, “our”, the “Company” or “Asanko” meanAsanko GoldInc. and its subsidiaries, unless the context requires otherwise; (ii) we use the United States dollar as our reporting currency and, unless otherwise specified, all dollar amounts are expressed in United States dollars and references to “$” mean United States dollar and references to “C$” mean Canadian dollar; and (iii) our financial statements are prepared in accordance with International Financial Reporting Standards (“IFRS”). All information in this AIF is at March 28, 2013, unless otherwise indicated. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Asankocautions readers regarding forward looking statements found in this document and in any other statement made by, or on the behalf of the Company.Such statements may constitute “forward looking information” within the meaning of United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation.Forward-looking statements include, but are not limited to, statements with respect to the future price of gold, the estimation of Mineral Reserves (as defined below) and Mineral Resources (as defined below), the realization of Mineral Reserve estimates, the timing and amount of estimated future production, costs of production, capital expenditures, costs and timing of the development of new deposits, success of exploration activities, permitting time lines, hedging practices, currency exchange rate fluctuations, requirements for additional capital, government regulation of mining operations, environmental risks, unanticipated reclamation expenses, timing and possible outcome of pending litigation, title disputes or claims and limitations on insurance coverage. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions, which are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond Asanko’s control and many of which, regarding future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by or on the Company’s behalf.AlthoughAsanko has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results to differ from those anticipated, estimated or intended.All factors should be considered carefully and readers should not place undue reliance on Asanko’s forward-looking statements. Examples of such forward-looking statements within this AIF include statements relating to: the future price of minerals, future capital expenditures, success of exploration activities, mining or processing issues, government regulation of mining operations and environmental risks.Generally, forward-looking information can be identified by the use of forward-looking terminology such as “expects”, “estimates”, “anticipates”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “might” or “occur”.Forward-looking statements are made based on management’s beliefs, estimates and opinions and are given only as of the date of this AIF. The Company undertakes no obligation to update forward-looking information if these beliefs, estimates and opinions or other circumstances should change, except as may be required by applicable law. - 3 - The Company’s management reviews periodically information reflected in forward-looking statements. The Company has and continues to disclose in its Management’s Discussion and Analysis and other publicly filed documents, changes to material factors or assumptions underlying the forward-looking statements and to the validity of the statements themselves, in the period the changes occur. Forward-looking statements reflect Asanko’s current views with respect to expectations, beliefs, assumptions, estimates and forecasts about the Company’s business and the industry and markets in which the Company operates. Forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions, which are difficult to predict. Assumptions underlying the Company’s expectations regarding forward-looking statements or information contained in this AIF include, among others, the Company’s ability to comply with applicable governmental regulations and standards, the Company’s success in implementing its strategies and achieving its business objectives, the Company’s ability to raise sufficient funds from equity financings in future to support its operations, and general business and economic conditions. The foregoing list of assumptions is not exhaustive. Persons reading this AIF are cautioned that forward-looking statements are only predictions, and that the Company’s actual future results or performance are subject to certain risks and uncertainties including: ● risks associated with project development; ● risks related to the need for additional financing; ● operational risks associated with mining and mineral processing; ● risks associated with fluctuations in metal prices; ● risks associated with title matters; ● uncertainties and risks related to carrying on business in foreign countries; ● risks associated with environmental liability claims and insurance; ● risks associated with reliance on key personnel; ● the potential for conflicts of interest among certain officers, directors or promoters of the registrant with certain other projects; ● risks associated with the absence of dividends; ● risks associated with currency fluctuations; ● risks associated with competition; ● risks associated with dilution; ● risks associated with the volatility of the Company’s common share price and volume; ● risks associated with tax consequences to U.S. Shareholders; and ● other factors described under the heading “Risk Factors” in this AIF. - 4 - NOTE TO US READERS - DIFFERENCES REGARDING THE DEFINITIONS OF RESOURCE AND RESERVE ESTIMATES IN THE U.S. AND CANADA Mineral Reserve The terms “mineral reserve,” “proven mineral reserve” and “probable mineral reserve” used inAsanko GoldInc.’s (“Asanko” or the “Company”) disclosure are Canadian mining terms that are defined in accordance with National Instrument 43-101 - Standards of Disclosure for Mineral Projects (“NI 43-101”) under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Best Practice Guidelines for the Estimation of Mineral Resource and Mineral Reserves (the “CIM Standards”), adopted by the CIM Council on November 23, 2003. These definitions differ from the definitions in the United States Securities and Exchange Commission (the “SEC”) Industry Guide 7 under the Securities Act of 1933, as amended (the “Securities Act”). Under Industry Guide 7 standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. Under Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Mineral Resource The terms “mineral resource,” “measured mineral resource,” “indicated mineral resource” and “inferred mineral resource” used in the Registrant’s disclosure are Canadian mining terms that are defined in accordance with NI 43-101 under the guidelines set out in the CIM Standards; however, these terms are not defined terms under Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits inthese categories will ever be converted into reserves. ”Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically mineable. Accordingly, information contained in this report containing descriptions of the Company’s mineral deposits may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. DOCUMENTS INCORPORATED BY REFERENCE This AIF should be read in conjunction with the following documents, which are incorporated by reference and form part of this AIF, which is prepared in accordance with Form 51-102F2 Annual Information Form. These documents may be accessed using the System for Electronic Documents Analysis and Retrieval (“SEDAR”) on the Internet at www.sedar.com. ● Annual consolidated financial statements and notes to them for the ninemonths ended December31, 2012(the “Transition Year”). ● Management discussion and analysis of the Company’s consolidated financial results as at and for the Transition Year. ● Management Information Circular dated as of January 17, 2013 (the “Information Circular”) regarding the special meetings of PMI Gold Corporation (“PMI”) and the Company to be held on February 20, 2013 and February 19, 2013 respectively and filed on SEDAR on January 23, 2013. - 5 - ● Arrangement Agreement between the Company and PMI dated December 5, 2012 and filed on SEDAR on December 5, 2012. ● Technical Report dated October 10, 2012 titled “An Independent Qualified Persons’ Report On Esaase Gold Project in the Ashanti Region, Ghana” prepared by qualified persons CJ Muller B.Sc. (Hons) (Geol.), Pr. Sci. Nat and Antonio Umpire as required under National Instrument 43-101, Standards of Disclsoure for Mineral Projects (“NI 43-101”), filed on SEDAR on November 23, 2012 (the “43-101 Report”). CORPORATE STRUCTURE Name, Address and Incorporation The Companywas incorporated as “Quicksilver Ventures Inc.” on September 23, 1999 under the Company Act (British Columbia) (now the British Columbia Business Corporations Act). Pursuant to a resolution passed at a meeting of the shareholders of the Company that was held on August 13, 2004, the Company changed its name from Quicksilver Ventures Inc. to Keegan Resources Inc.The Company’s registered and records office is located at 1500 Royal Centre, 1055 West Georgia Street, P.O. Box 11117, Vancouver, British Columbia, V6E 4N7.The Company’s head office is located at Suite 700-1199 West Hastings Street, Vancouver, British Columbia, V6E 3T5.Asanko is a reporting issuer in British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia, Prince Edward Island and Newfoundland. On January 2, 2008, the Company’s common shares began trading on the American Stock Exchange (now the NYSE MKT Equities Exchange). On December 22, 2008, the Company graduated from the TSX Venture Exchange (the “TSX-V”) to the Toronto Stock Exchange (the “TSX”) and commenced trading under the trading symbol “KGN”. On February 20, 2013, pursuant to a shareholders meeting, a resolution was passed to change the Company’s name from Keegan Resources Inc. to Asanko Gold Inc. The Company commenced trading under the name Asanko Gold Inc., stock symbol "AKG", on the TSX and NYSE MKT on March 1, 2013. Inter-corporate Relationships The Company has the following Inter-corporate Relationships: Subsidiary name Jurisdiction Ownership Keegan Resources Ghana Limited Ghana 90% Keegan Resources South Africa (PTY) Ltd. South Africa 100% Keegan International (Barbados) Inc. Barbados 100% Keegan Ghana (Barbados) Inc. Barbados 100% - 6 - GENERAL DEVELOPMENT OF THE BUSINESS Corporate Development Asankobecame a public company on June 22, 2001 as a “Capital Pool Company”. Under the TSX-V Policy 2.4, a company with only minimal working capital is allowed to list on the TSX-V for the purposes of negotiating an acquisition of, or the participation in, assets or businesses, known as a Qualifying Transaction (“QT”). Such companies are classified as a “Capital Pool Company”, or “CPC”, and are governed by a specific set of rules and regulations. - 7 - The sole purpose of a CPC is to identify and evaluate existing businesses or assets for possible acquisition, which if acquired, would provide the company for a full listing on the TSX-V. The only business a CPC is allowed to conduct prior to its Initial Public Offering and listing on the TSX-V is to prepare for its offering. This typically consists of raising a limited amount of seed capital, establishing a management team and board of directors, as well as hiring professionals to assist in the offering, including an auditor, legal counsel, and an agent for the offering. AsAsanko had not completed a “QT” by December 2003, the directors of the Company scheduled an extraordinary general meeting of its shareholders to request shareholder approval to the proposed listing of Asanko’s shares on the NEX Exchange. The NEX Exchange is a separate board of the TSX-V for companies previously listed on the TSX-V or the TSX, which have failed to maintain compliance with the ongoing financial listing standards of either of these stock exchanges. Shareholder approval was obtained and Asanko’s common shares began trading on the NEX Exchange on February 12, 2004. On September 7, 2004,Asanko entered into agreements with the Hunter Dickinson Group, Inc., Anaconda Gold Corp. and Barrick Gold Exploration Inc. whereby it acquired the right to earn an interest in the Horse Mountain Project located in Nevada. On January 31, 2005, Asanko announced that the TSX-V had accepted the transaction pertaining to the Horse Mountain Project as the “Qualifying Transaction” for the Company and that it no longer considered Asanko to be a Capital Pool Company.Asanko was reclassified by the TSX-V as a “Gold Ore Mining” company.On March 1, 2005, the Company began trading on the TSX-V under the name “Asanko Gold Inc.” with the stock symbol of “KGN”. On March 11, 2005, Asanko announced that it had entered into an option agreement with GTE Ventures Limited, an unrelated privately held Ghanaian company, to acquire the Asumura gold project located in West Ghana (the “Asumura Property”).The option agreement allowed Asanko to acquire 100% of the private interest in the Asumura Property, subject to a 3.5% net smelter return (“NSR”) royalty, 50% of which could be purchased by Asanko for US$2,000,000, Asanko’s interest could be earned by performing work expenditures totaling US$1,000,000, delivering cash payments totaling US$100,000 and delivering shares of Asanko totaling US$100,000 in value over a period of three years.During the year ended March 31, 2008, the Company acquired an option to purchase the remaining 50% of the NSR royalty for an additional US$4,000,000.Asanko’s interest in the Asumura Property is also subject to the government of Ghana’s 10% carried interest. See “Item 4.D Property, Plant and Equipment - Asumura Property”. During the fiscal year ended March 31, 2006, management announced that it had decided not to pursue the Company’s option to earn an interest in the Horse Mountain Claims and, as a result, $1,018,587 in acquisition and deferred exploration expenditures associated with the property were written-off. Management took this action because, due to limited financial resources, it determined to concentrate the Company’s efforts on its Ghana properties. On May 3, 2006, Asanko entered into an option agreement, as amended on June 1, 2006, to purchase a 100% interest in the mining lease for the “Esaase Concession” on the Company’s material property in Ghana, known as the “Esaase Property”, subject to certain royalties and government obligations. Under this option agreement, Asanko made payments of US$700,000 during 2006 and 2007, including an advance payment of US$200,000 due upon production at the Esaase Property.Asanko also agreed to issue 780,000common shares over a three year period, and 40,000shares were issued in 2006.The balance of the shares to be issued under the option agreement was renegotiated, and a tripartite agreement was signed on May 29, 2007.In June 2006, the Company entered into an agreement whereby the Company paid US$10,000 and issued 4,000 common shares to Eric Ewen as a finder’s fee with respect to the acquisition of Esaase Concession.In May 2007, the Company paid another finder’s fee of US$85,000 and issued 4,000 common shares to Eric Ewen in connection with the renegotiation of the option agreement. - 8 - In 2007, Asanko terminated its interests under two option agreements that it had entered into in 2005 with respect to mineral properties in Nevada, in order to focus on its properties in Ghana.During the fiscal year ended March 31, 2006, Asanko had terminated its option on a third mineral property in Nevada, also acquired in 2005, after the results of preliminary exploration work indicated that further work was not warranted on the property. In March 2008, Asanko acquired a 100% interest in the mining lease for the Jeni River Concession for consideration of US$50,000 paid to the Bonte Liquidation Committee and US$50,000 paid to the Minerals Commission of Ghana to transfer title, subject to a 3.5% net smelter royalty (“NSR”) royalty and the government of Ghana’s 10% carried interest. During the year ended March 31, 2011, the Company made a payment of $600,000 plus certain acquisition costs to acquire a 100% interest in the Dawohodo prospecting concession, a mineral concession adjacent to the Esaase Gold property, and accrued a further $500,000 payable pursuant to this agreement. The $500,000 was paid during the year ended March 31, 2012. On December 1, 2011, the Company entered into a purchase agreement with Tetollas Mining Enterprise to acquire an 100% interest in the Asuowin Concession situated contiguous to and directly south of the Esaase Gold property. In accordance with the purchase agreement, the Company made payments totaling $400,000 in exchange for the transfer of title. During the year ended March 31, 2012, the Company paid $110,000 pursuant to an option agreement with Sky Gold Mines Limited (“SGM”) whereby the Company was granted the exclusive option by SGM to acquire 100% interest in a four-part concession adjacent to the Esaase Gold property. The concession is subject to a 2% NSR payable to SGM. Pursuant to the agreement the Company is required to make staged payments totaling $150,000 in addition to the total of $250,000 already paid, and issue in stages a total of 50,000 shares of the Company. In July 2011, the Company received Ministerial approval of the option agreement and in January 2012 issued 20,000 shares of the Company at a cost of $156,009. On July 31, 2012, the Company issued 10,000 shares at a cost of $29,016 with the remaining 20,000 shares to be issued, at the Company’s option, on or before July 15, 2013. On September 22, 2011 the Company announced the results of a Pre-Feasibility Study (“PFS”).Highlights of the PFS are as follows: - 2.6 million ounces of gold produced over a 10.2 year mine life. - Plant capacity of 7.5 million tonnes per annum, with capacity to treat 9.0 million tonnes per year in early years of production when processing 100% oxide ore. - 330,000 oz gold produced in Year 1, with a Life of Mine (“LOM”) average of 258,000 oz/yr. - $639 million after-tax Net Present Value (“NPV”) discounted at 5% and an Internal Rate of Return (“IRR”) of 32% (100% equity basis at $1,500/oz gold revenue applied to a $1,150/oz gold pit shell). - Capital cost of $506 million, utilizing a leased mining fleet. Cash costs of $693/oz gold produced including leasing costs for mining equipment (approximately $55/oz). - 9 - Based on the positive results of the PFS, a portion of the Measured and Indicated Mineral Resources were converted to Proven and Probable (“P&P”) Mineral Reserves with highlights as follows: - Total P&P Reserves of 79.4 million tonnes grading 1.1 g/t gold and containing 2.88 million ounces of gold (based on $1,150/oz gold pit shell). Following the completion of the PFS, the Company continued to advance a Definitive Feasibility Study (“DFS”) based on the same project scope as the PFS.In May 2012 the Company decided to defer work on the DFS as the macro economic situation and world equity markets deteriorated to the point where the Company felt that financing options available for the project were not accretive to shareholders. In June 2012, the Company re-focused its development plan for Esaase looking at a staged development concept for the project, which could include: - an improved mine plan featuring higher grade feed to the processing plant and a lower strip ratio in the early years of the mine life, and - an initial processing plant with a reduced capacity and improved process design to substantially reduce the upfront capital requirements for the project. The Company has engaged Minxcon and DRA, both South African based consultancy firms, to review the mine plan and processing plant design, respectively. In December 2012 the Company changed its year end from March 31 to December 31. On December 5, 2012, Asanko entered into an arrangement agreement with PMI Gold Corporation (“PMI”) (the “Arrangement Agreement”).Pursuant to the Arrangement Agreement, Asanko and PMI proposed to complete an all-share merger of equals by way of a plan of arrangement (the “Arrangement”) under the Business Corporations Act (British Columbia). Asanko was to acquire all of the issued and outstanding PMI shares such that, in accordance with the arrangement, each PMI shareholder would receive 0.21 common shares of Asanko (“Asanko Gold Shares”) for each PMI share held (the “Exchange Ratio”).As a result of the Arrangement, PMI was to become a wholly-owned subsidiary of Asanko Gold.Following the completion of the Arrangement, existing Asanko shareholders and PMI shareholders would have each owned approximately 50% of Asanko inclusive of currently in-the-money dilutive securities.The Asanko Gold Shares were required to be listed on the Toronto Stock Exchange, the Australian Securities Exchange and the NYSE MKT Equities Exchange upon completion of the Arrangement.In addition, all outstanding options and warrants of PMI that had not been duly exercised prior to the effective time of the Arrangement were to be exchanged for options and warrants, as the case may be, of Asanko that would entitle the holder to receive, upon exercise thereof, Asanko Gold Shares based upon the Exchange Ratio and otherwise on the same terms and conditions as were applicable to such PMI options and warrants immediately before the effective date of the Arrangement. The completion of the Arrangement was subject to numerous conditions, the satisfaction of which was outside the control of the Company.Such conditions included, but were not limited to, the approval of 50% plus one of the votes cast by Asanko shareholders at the Asanko shareholders’ meeting held on February 19, 2013.The completion of the Arrangement was also subject to the approval of 2/3 of the votes cast by PMI shareholders and at least a simple majority of the votes cast by PMI shareholders, after excluding those votes which may not be included in determining minority approval pursuant to Multilateral Instrument 61-101 – Protection of Minority Security Holders in Special Transactions.In addition to the shareholder approvals, the completion of the Arrangement was subject to the approval of the Supreme Court of British Columbia and receipt of required regulatory, stock exchange and third party approvals.A copy of the Arrangement Agreement was posted on SEDAR at www.SEDAR.com on December 5, 2012.The PMI and Asanko Joint Information Circular, which includes a summary of the transaction, was also posted to SEDAR on January 23, 2013. - 10 - On February 18, 2013 PMI and Asanko jointly announced that they terminated the Arrangement Agreement. The decision to terminate the Arrangement Agreement came as a result of the mutual determination of PMI and Asanko that it was unlikely that PMI’s shareholders would approve the transactions contemplated by the Arrangement Agreement. The termination of the Arrangement Agreement was not on account of any differences arising between the respective boards about valuation issues or on account of any new facts having come to their attention. PMI and Asanko agreed that no termination fee would be payable as a result of the mutual termination of the Arrangement Agreement and the parties have released each other from all obligations in respect of the Arrangement Agreement. Financings The Company has financed its operations through funds raised in public/private placements of common shares and shares issued upon exercise of stock options and share purchase warrants. Over the past three fiscal years, as well as the Transition Year, the Company raised funds through the issuance of the following common shares: Fiscal Year Nature of Share Issuance Number of Shares Amount Fiscal 2010 Bought deal share offering, net of share issue costs $ Brokered private placement, net of share issue costs $ Exercise of share purchase warrants $ Exercise of share purchase options $ Fiscal 2011 Bought deal share offering, net of share issue costs $ Exercise of share purchase warrants $ Exercise of share purchase options $ Fiscal 2012 Exercise of share purchase options $ Issuance under concession option agreement $ The Transition Year Issuance under concession option agreement $ Issuance under Private Placement $ Exercise of share purchase options $ Note: In the private placement, the Company issued 9,443,500 share purchase warrants exercisable for 9,443,500 shares at a price of 4.00 per share and expiring on November6, 2014. - 11 - Capital Expenditures The Company’s principal capital expenditures (there have been no material divestitures) over the three fiscal years ended March 31 as well as the ninemonth period from April1, 2012 to December31, 2012 are as follows: Year Resource property acquisition costs Deferred development costs Plant and equipment Total $nil $nil $nil The Transition Year Exploration and Evaluation Expenditures The Company’s exploration and evaluation expenditures over the three fiscal years ended March 31 as well as the ninemonth period from April1, 2012 to December31, 2012 are as follows: Year The Transition Year BUSINESS DESCRIPTION General Asankois a natural resource company currently engaged in the acquisition and exploration of mineral resources in West Ghana. Highlights for the Transition Year During the nine months ended December 31, 2012 and up to the date of this AIF, the Company has focused on and achieves the following results: ● Carried out a thorough review of the Esaase project development strategy and re-engineered the project, including: -a processing plant with a reduced capacity and improved process design to substantially reduce the upfront capital requirements for the project, and -an improved mine plan featuring higher grade feed to the processing plant and/or a lower strip ratio in the early years of the mine life. ● Completed an Esaase conceptual study in August 2012 which showed that a 4.0 Mtpa plant had a capital cost of approximately $260 million. ● Updated the Mineral Resources at Esaase – Measured and Indicated resource of 68.92 million tonnes averaging 1.73 g/t gold for 3.83 million ounces and Inferred resource of 22.23 million tonnes averaging 1.75 g/t for 1.25 million ounces, all at a 0.8 g/t cut-off. - 12 - ● Initiated a Pre-feasibility Study (“PFS”) based on the updated Mineral Resource and the revised engineering design – completion Q1 2013 with market release in early Q2 2013. ● Enhanced strong financial position with additional C$32.5 million raised – current treasury $199 million and potential for warrant exercise to provide an additional $37.8 million. ● Welcomed Highland Park as a strategic investor in the Company with an initial 9.6% shareholding and appointed Colin Steyn, an experienced mining executive, to the Board of Directors. ● Recruited experienced management team with proven mine building capability as a first step in embedding the capability within Keegan to drive the transition from explorer to developer and ultimately producer. ● Completed the Land Swap Transaction to acquire 10.3 square kilometers of high-priority exploration ground immediately on strike to the south-west of the Esaase main zone. ● Reached a complete final out of court settlement of the concession litigation initiated by Sametro Co. Acquisitions On November 21, 2012, the Company completed the acquisition of the Small Scale Mining Reserve located immediately on strike to the southwest of the Esaase main zone. The area was previously reserved by the Government of Ghana exclusively for small scale mining activity. The Company reached an Agreement in April 2012 with the Mpatoam Small Scale Mining Company under which it has exchanged a portion of its Jeni River Mining Lease (12.5 square kilometres) for the Small Scale Mining Reserve (10.3 square kilometres). On October 30, 2012 the Minister of Lands and Natural Resources approved the certificate of surrender of the Small Miners concessions and on November 20, 2012 the Minerals Commission updated the official Mineral Cadastral Map to reflect the relinquished Jeni River concession area and Keegan's addition of the Small Scale Mining Reserve to the Jeni River Mining Lease. The newly acquired ground represent a high-priority exploration target located approximately two kilometres southwest of the Esaase main zone. Electromagnetic survey data and mapping of alluvial workings in the area show that there are two significant sources of alluvial gold in the Jeni River drainage area the Esaase main zone and the new target. Our Properties Asanko’s mineral properties are in the exploration and development stage. Asanko’s primary property is the Esaase project which is located in the Amansi West District of Ghana, approximately 35km south west of the regional capital Kumasi. Engineering and Development During the period, the Company initiated a revised Pre-Feasibility Study with DRA Minerals of Johannesburg, South Africa. The basis for the study is, as follows: ● 4.0 – 5.0 million tonnes per year mining and processing rate, ● metallurgical process design utilizing flotation to substantially reduce the upfront project capital requirements and reduce operating costs, and ● an improved mine design plan based on a 0.6 g/t to 0.8 g/t cut-off and selective mining, resulting in higher grade feed to the processing plant. The Company expects to substantially complete the PFS at the end of the first quarter of 2013 and to announce the final results early in the second quarter of 2013. - 13 - In support of the PFS, the Company initiated a comprehensive metallurgical test work program at Amdel Laboratory in Perth, Australia, designed to confirm the following: ● Earlier and extensive metallurgical test work showed that the Esaase ore body is amenable to recovery via the use of flotation. ● Examination of those results showed that this flowsheet could be further optimized through grind optimization tests, free gold recovery, flotation reagents suites and residence time in the float and leach plants. ● Having recently upgraded the Mineral Resource Estimate (“MRE”) it is clear that the expected float results could improve as the Esaase gold grades are now considerably higher than previously modeled. ● Extensive tailings characterization tests will also be completed on the Esaase material. The new flowsheet should improve environmental impacts for the project. ● Part of this program will re-evaluate the CIL flowsheet from previous work completed by Keegan. The integrated metallurgical test work program was completed early in 2013, and showed significantly improved recoveries of approximately 92%, a 5% increase.The extensive final tests completed on the individual ore types returned average recoveries of: ●85% for the oxide ore; ● 90% for transition ore; and ●95% for fresh ore There is still some test work that is in progress and is focusing on the optimization of the crushing and milling circuits, confirmation of the effect of concentrate regrind on leach kinetics, and CIL tailings detoxification characterization analysis. Source of Funds for Fiscal 2013 Asanko’s primary source of funds since incorporation has been through the issuance of common shares. As at December31, 2012, the Company had cash and cash equivalents of $204,611,912. The Company believes it currently has sufficient working capital on hand to meet its expected capital requirements for fiscal 2013 and 2014.Additional funds may be received through the exercise of currently outstanding common stock warrants and options or through the sale of additional common shares either as a private placement or public common stock offering.There is no guarantee, however, that any of these share purchase options and share purchase warrants will be exercised.Similarly, there can be no assurance that any financing, either through a private placement or through a public common stock offering will be completed. Use of Funds for Fiscal 2013 For the Fiscal 2013, the Company has budgeted $20 to 24 million for the fiscal year ended December 31, 2013 for general and administrative expenses and property development, exploration and acquisition costs predominantly on the Esaase gold project. - 14 - Anticipated Changes to Facilities/Employees Management ofAsanko intends to optimize is workforce while it continues through the design and engineering stage of Esaase Development. Upon a construction decision, if positive, the Company anticipates ramping-up of employment and facilities to support the construction of an operating mine. In May 2012, the Company deferred work on its definitive feasibility study due to the macro-economic situation and its effect on the ability of companies to finance large capital-intensive projects. As a result, the Company laid-off approximately 75 staff, primarily in Ghana, to conserve cash as its works toward a less capital intensive project. Material Effects of Government Regulations The current and anticipated future operations of Asanko, including further exploration activities and potential mine development, require permits from various Ghanaian governmental agencies.Such operations are subject to various laws governing land use, the protection of the environment, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, well safety and other matters.Unfavorable amendments to current laws, regulations and permits governing operations and activities of resource exploration companies, or more stringent implementation thereof, could have a materially adverse impact onAsanko and cause increases in capital expenditures which could result in a cessation of operations by Asanko.Asanko has had no material costs related to compliance and/or permits in recent years, and anticipates no material costs in the next year, apart from those related to mine development which will be presented upon the completion of a revised Pre-Feasibility Study. Specialized Skill and Knowledge Various aspects of the Company’s mining business require specialized skills and knowledge, including skills and knowledge in the areas of permitting, geology, drilling, metallurgy, logistical planning, mine design, engineering and implementation of exploration programs as well as finance and accounting. Much of the specialized skill and knowledge is provided by the Company’s management and operations team. The Company also retains outside consultants as additional specialized skills and knowledge are required. However, it is possible that delays and increased costs may be experienced by the Company in locating and/or retaining skilled and knowledgeable employees and consultants in order to proceed with its planned exploration and development at its mineral properties. Competitive Conditions Asankocompetes with other mineral resource exploration companies for financing, for the acquisition of new mineral properties and for the recruitment and retention of qualified employees and other personnel.Many of the mineral resource exploration and development companies with whichAsanko competes have greater financial and technical resources.Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties.In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties.This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration and development. Cycles The mining business is subject to mineral price cycles. The marketability of minerals and mineral concentrates is also affected by worldwide economic cycles. At the present time, the significant demand for minerals in many countries is driving increased commodity prices, but it is difficult to assess how long such demand may continue.Fluctuations in supply and demand in various regions throughout the world are common. - 15 - As Asanko’s operations and exploration business is in the development stage, Asanko’s revenues, if any, are not currently significantly affected by changes in commodity demand and prices. As the Company does not carry on production activities, Asanko’s ability to fund ongoing exploration and development is affected by the availability of financing which, in turn, is affected by the strength of the economy and other general economic factors. Economic Dependence The Company’s business is not substantially dependent on any contract, such as a contract to sell a major part of its product or services or to purchase a major part of its requirements for goods, services or raw materials, or any franchise or license or other agreement to use a patent, formula, trade secret, process or trade name upon which its business depends. Changes to Contracts Asankodoes not anticipate that it will be affected in the current financial year by renegotiation or termination of contracts that could materially affect the Company’s business plan. Environmental Protection The Company’s properties are subject to stringent laws and regulations governing environmental quality. Such laws and regulations can increase the cost of planning, designing, installing and operating facilities on our properties. However, it is anticipated that, absent the occurrence of an extraordinary event, compliance with existing laws and regulations governing the release of materials in the environment or otherwise relating to the protection of the environment, will not have a material effect upon the Company’s current operations, capital expenditures, earnings or competitive position. Employees At the end of the Transition year, the Company had approximately 125 full-time employees employed across its site operations and corporate and regional offices. Foreign Operations All of the Company’s operations are currently conducted in a foreign jurisdiction, Ghana, and, as such, the Company’s operations are exposed to various levels of political, economic and other such risks and uncertainties as:military repression; extreme fluctuations in currency exchange rates; high rates of inflation; labour unrest; war or civil unrest; expropriation and nationalization; renegotiation or nullification of existing concessions, licenses, permits and contracts; illegal mining; changes in taxation policies; restrictions on foreign exchange and repatriation; and changing political conditions, currency controls and governmental regulations that favour or require the awarding of contracts to local contractors or require foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction. In the past, Ghana has been subject to political instability, changes and uncertainties, which may cause changes to existing governmental regulations affecting mineral exploration and mining activities. Ghana’s status as a developing country may make it more difficult for the Company to obtain any required financing for its projects. - 16 - Asanko’s operations and properties are subject to a variety of governmental regulations governing worker health and safety, employment standards, waste disposal, protection of historic and archaeological sites, mine development, protection of endangered and protected species and other matters. Asanko’s mineral exploration and development activities in Ghana may be adversely affected in varying degrees by changing government regulations relating to the mining industry or shifts in political conditions that increase the costs related to the Company’s activities or the maintenance of its properties. Changes, if any, in mining or investment policies or shifts in political attitude may adversely affect the Company’s operations and financial condition. Operations may be affected in varying degrees by government regulations with respect to, but not limited to, restrictions on production, price controls, export controls, currency remittance, income and other taxes, expropriation of property, foreign investment, maintenance of claims, environmental legislation, land use, land claims of local people, water use and mine safety. Failure to comply strictly with applicable laws, regulations and local practices relating to mineral right applications and tenure could result in loss, reduction or expropriation of entitlements, or the imposition of additional local or foreign parties as joint venture partners with carried or other interests. The occurrence of these various factors and uncertainties cannot be accurately predicted and could have an adverse effect on the Company’s operations and financial condition. Future changes in applicable laws and regulations or changes in their enforcement or regulatory interpretation could negatively impact current or planned exploration and development activities on the Esaase Property or in respect of any other projects in which the Company becomes involved. Any failure to comply with applicable laws and regulations, even if inadvertent, could result in the interruption of exploration and development operations or material fines, penalties or other liabilities. Risk Factors An investment in securities of the Company involves significant risks, which should be carefully considered by prospective investors before purchasing such securities. Management of the Company considers the following risks to be most significant for potential investors in the Company, but such risks do not necessarily comprise all those associated with an investment in the Company. Additional risks and uncertainties not currently known to management of the Company may also have an adverse effect on the Company’s business. If any of these risks actually occur, the Company’s business, financial condition, capital resources, results and/or future operations could be materially adversely affected. In addition to the other information set forth elsewhere in this AIF, the following risk factors should be carefully considered when considering risks related to Asanko’s business. Risks Relating to Our Business Quantitative Information about Market Risk Market risk represents the risk of changes in the value of a financial instrument caused by fluctuations in interest rates, foreign exchange rates, commodity prices and equity prices. As at December 31, 2012, the Company’s financial instruments consist of cash and cash equivalents, receivables, and accounts payable and accrued liabilities. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant credit, liquidity, or market risks arising from these financial instruments. The risk exposure is summarized as follows: - 17 - (a)Credit risk Credit risk is the risk of an unexpected loss if a customer or a financial instrument fails to meet its contractual obligations. The Company is subject to credit risk on the cash and cash equivalent balances held at banks in each of Canada and Ghana. The majority of the Company’s cash is held in Canadian based banking institutions, authorized under the Bank Act (Canada) to accept deposits. As at December 31, 2012, the receivables excluding refundable sales tax consist primarily of interest receivable of $349,288 (March 31, 2012 - $120,463) which are not past due. (b)Liquidity risk The Company’s approach to managing liquidity is to ensure that it will have sufficient liquidity to settle obligations and liabilities when due. As at December 31, 2012 the Company had a cash and cash equivalents balance of $204,611,912 (March 31, 2012 – $197,608,106) to settle current liabilities of $3,764,302 (March 31, 2011 - $4,813,773) that mainly consist of accounts payable that are considered short term and expected to be settled within 30 days. (c)Market risk (i)Interest rate risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The Company’s cash and cash equivalents attract interest at floating rates and have maturities of 90 days or lessor maturity over ninety days but redeemable on demand without penalty. The interest is typical of Canadian banking rates, which are at present low, however the conservative investment strategy mitigates the risk of deterioration to the investment. A sensitivity analysis suggests that a change of 10 basis points in the interest rates would result in a corresponding increase or decrease in loss for the nine months ended December 31, 2012 of approximately $205,000 (year ended March 31, 2012 - $198,000). (ii)Foreign currency risk The Company is exposed to the financial risk related to the fluctuation of foreign exchange rates. The Company has offices in Canada and Ghana and holds cash in Canadian, United States and Ghanaian Cedi currencies in line with forecasted expenditures. A significant change in the currency exchange rates between the US dollar relative to the Canadian dollar (“CAD”), the Ghanaian Cedi and the Australian dollar (“AUS”) could have an effect on the Company’s results of operations, financial position or cash flows. At December 31, 2012, March31, 2012 and March 31, 2011, the Company had no hedging agreements in place with respect to foreign exchange rates. The Company is exposed to currency risk through the following financial assets and liabilities denominated in foreign currencies, expressed below in US dollar equivalents: - 18 - The Transition Year March 31, 2012 CAD Ghana Cedis AUD CAD Ghana Cedis AUD Cash and cash equivalents $ $ $
